CONSULTING AGREEMENT

        This Consulting Agreement (the “Agreement”) is made and entered into
effective as of March 1, 2009 by and among Nu Skin International Management
Group, Inc., a Utah corporation (“Nu Skin”), and Gary Sumihiro, an individual
(“Consultant”). Nu Skin and Consultant are sometimes referred to herein
collectively as the “parties” and individually as a “party.”

RECITALS

        A.        Consultant has been serving as the President and
Representative Director of Nu Skin Japan Co. Ltd. Consultant has elected to
resign as an employee of Nu Skin Japan Co. Ltd. and as Representative Director,
which resignation will take effect on March 1, 2009.

        B.        Nu Skin would like to retain Consultant as an independent
contractor to provide consulting services to Nu Skin Japan Co. Ltd. with respect
to government relations and media relations in Japan and to provide input and
guidance on distributor compliance and education issues.

        C.        Consultant is willing to provide such services as an
independent contractor consultant on the terms and conditions set forth in this
Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the mutual promises set forth in
this Agreement, the parties hereby agree as follows.

1.         Engagement. Nu Skin hereby engages Consultant as an independent
contractor to provide the Consulting Services (as defined in Section 2 below) to
Nu Skin and its affiliated entities during the Consulting Term (as defined in
Section 6), and Consultant hereby accepts such engagement on the terms and
conditions set forth herein. Consultant may provide such services as an
individual in his own name, or through a business entity established for that
purpose. In the event that Consultant provides services through a business
entity, then both Consultant and the business entity shall be subject to all of
the obligations hereunder.

2.         Consulting Services. During the Consulting Term, Consultant shall be
located in Japan and shall consult with Nu Skin Japan concerning government and
media relations, distributor compliance and training issues as more fully
described on Schedule A to this Agreement (the “Consulting Services”), which
Schedule A must be signed and dated by both parties to be effective and to
provide such other consulting services, if any, as mutually agreed to by the
parties through future amendment to Schedule A. Consultant agrees to devote such
time and attention as reasonably necessary to fulfill Consultant’s good faith
and other contractual obligations to provide the Consulting Services
contemplated hereby. Except as otherwise provided by provisions of Section 7.1
below, nothing herein shall preclude Consultant from simultaneously pursuing
such other independent investments and activities with third parties as he
desires during the Consulting Term as long as such investments and activities do
not interfere with, or impair his ability to perform, his obligations under this
Agreement. Consultant also agrees that during the Consulting Term he will not
contact any distributors of Nu Skin without the prior consent of Brett Nelson,
and should such distributors contact Consultant, Consultant will not engage in
any substantive discussion with them related to the direct selling business, Nu
Skin, or any matter related thereto without the prior consent of Brett Nelson.
As part of his Consulting Services, Consultant shall provide weekly updates to
Brett Nelson as to his consulting activities and shall also disclose to Nu Skin
his government and media contacts except to the extent Consultant is prohibited
from disclosing such information pursuant to a valid and enforceable
confidentiality agreement, provided, however, in such case that Consultant takes
reasonable steps to get permission to disclose such contacts subject to Nu Skin
agreeing to maintain such confidentiality.

3.         Professional Standards. Recognizing and acknowledging that it is
essential for the protection and enhancement of the name and business of Nu Skin
and its affiliates and the immense good will pertaining thereto, Consultant
shall perform his duties under this Agreement professionally and diligently, and
shall not act, and shall refrain from acting, in any manner that could harm or
tarnish the name, business or income of Nu Skin or its affiliates or the immense
good will pertaining thereto. Consultant agrees to perform all services
hereunder in strict compliance with all applicable legal requirements.

4.         Consulting Fees.

        4.1.         Consulting Fee. During the Consulting Term, Nu Skin agrees
to pay Consultant a monthly consulting fee equal to $2,500 per month.

        4.2.         Additional Fees. In the event that Consultant diligently
performs the consulting services during the full Consulting Term (i.e., through
July 31, 2008) and there are no material government investigations, negative
media coverage, or business sanctions issued in 2009, Nu Skin shall pay
Consultant a completion bonus of $125,748 on December 31, 2009. This payment
shall be payable by Nu Skin only if Consultant signs a release of claims
following the Consulting Term releasing Nu Skin from any and all claims. Such
release shall be in addition to the release of claims being executed
simultaneously with this Consulting Agreement. Notwithstanding the foregoing,
nothing in the releases being signed or to be signed shall be construed to limit
Consultant’s rights or claims set forth in the agreements Consultant entered
into as a Nu Skin employee and related to Nu Skin’s deferred compensation plan,
Nu Skin’s 401(k) plan, and Consultant’s stock option agreements.

5.         Reimbursement of Expenses. Nu Skin agrees to reimburse Consultant
for, or pay directly, the following expenses related to the Consulting Services
to be provided by Consultant hereunder and his assignment in Japan:

        5.1.         Support Services. Throughout the Consulting Term, Nu Skin
shall make available to Consultant, at Nu Skin’s expense, reasonable
administrative and interpretation support services for use solely in the
performance of the Consulting Services. These services must be coordinated with
and approved in advance by Brett Nelson.

        5.2.         Business Expenses. Nu Skin shall reimburse Consultant for
reasonable expenses Consultant incurs in connection with the services provided
hereunder, provided such expenses have been approved in advance by Brett Nelson
and Consultant submits adequate documentation for such expenses including the
purpose of the expense and the names of all persons who participated in any
meetings or lunches covered by such expenses.

6.         Term and Termination.

        6.1.         Term of Agreement. Subject to early termination pursuant to
Section 6.3 or 6.4 below, this Agreement shall become effective as of the date
first set forth above and shall terminate on July 31, 2009 (the “Consulting
Term”).

        6.2.         Consequences of Termination. Upon the termination of this
Agreement, all of the parties’ obligations under this Agreement shall terminate
and each party shall be released from all obligations hereunder except (i) the
provisions of Sections 7, 8, 9, 15, and 16 shall survive the termination of this
Agreement and remain in full force and effect, (ii) Nu Skin shall remain
obligated to pay any unpaid portion of the base consulting fee that accrued
through the termination of this Agreement and the Additional Fees to the extent
it has been earned as set forth above, and (iii) Nu Skin shall remain liable for
reimbursing any expenses incurred by Consultant prior to the termination of this
Agreement that are required to be reimbursed under Section 5 above.
Notwithstanding the termination of this Agreement, no party shall be released
from any liability arising from its breach of any provision of this Agreement
prior to its termination or for any breach of any provisions which survive the
termination of this Agreement following such termination.

        6.3.         Right of Nu Skin to Terminate. Nu Skin shall have the right
to terminate this Agreement immediately if Consultant commits a material breach
of this Agreement.

        6.4.         Right of Consultant to Terminate. Consultant shall have the
right to terminate this Agreement immediately if Nu Skin commits a material
breach of this Agreement. In addition, Consultant shall have the right to
terminate this Agreement by providing 30 days advance notice at any time of his
election to terminate this Agreement at his discretion.

7.         Restrictive Covenants.

        7.1.         Non-Competition. During the Restrictive Period, Consultant
shall not, directly or indirectly, participate in any capacity whatsoever, with
(A) any company or business that competes in the network marketing industry or
(B) any company or business that competes with Nu Skin or its affiliates in the
same or a substantially similar business as that engaged in by or its
affiliates, in the markets where Nu Skin and its affiliates are engaged in
business. For purposes of this Section 7.1, “Restrictive Period” shall mean the
period from the Effective Date of this Agreement through December 31, 2009.

        7.2.         Confidential Information: Consultant acknowledges that
during the Consulting Term he may develop, learn and be exposed to information
about Nu Skin and its business, including but not limited to formulas, business
plans, financial data, vendor lists, product and marketing plans, distributor
lists and training in Nu Skin’s manner of doing business in both product
categories and direct selling and multi-level marketing strategies, and other
trade secrets which information is secret and confidential (“Confidential
Information”). Consultant agrees that he will not at any time (whether during
the Consulting Term or after termination of the Consulting Services), without
the express written consent of Nu Skin, disclose, copy, retain, remove from Nu
Skin’s premises or make any use of such Confidential Information except as may
be required in the course of his Consulting Services. Notwithstanding the
foregoing, the term “Confidential Information” does not include any formulas,
business plans, financial data, vendor lists, product and marketing plans,
distributor lists and training in Nu Skin’s manner of doing business or other
trade secrets which are currently in the public domain or which hereafter become
public knowledge in a way that does not involve a breach of an obligation of
confidentiality.

        7.3.         Acknowledgement. Consultant acknowledges that the
confidentiality and non-compete covenants hereunder are fair and reasonable and
should be construed to apply to the fullest extent possible by applicable laws.
Consultant has carefully read, or caused to be read, this Agreement, has
consulted with independent legal counsel to the extent deemed appropriate, and
has given careful consideration to the restraints imposed by the Agreement.
Consultant acknowledges that the terms of this Agreement are enforceable
regardless of the manner in which his consulting relationship is terminated.

        7.4.         Remedies. Consultant acknowledges: (a) that compliance with
the restrictive covenants contained in paragraph 7 of this Agreement are
necessary to protect the business and goodwill of Nu Skin or its affiliates and
(b) that a breach of the restrictive covenants contained in paragraph 7 may
result in irreparable and continuing damage to Nu Skin or its affiliates, for
which money damages may not provide adequate relief. Consequently, Consultant
agrees that, in the event that Consultant breaches or threatens to breach these
restrictive covenants, Nu Skin or its affiliates shall be entitled to (1) a
preliminary or permanent injunction, without bond, to prevent the continuation
of harm and (2) money damages insofar as they can be determined with respect to
a material breach. Nothing in this Agreement shall be construed to prohibit Nu
Skin or its affiliates from also pursuing any other remedy, the parties having
agreed that all remedies are cumulative.

        7.5.         Reformation. Nu Skin intends to restrict the activities of
Consultant under the provision of this Agreement only to the extent necessary
for the protection of the legitimate business interests of Nu Skin and its
affiliates. It is the intention and agreement of the parties that all of the
terms and conditions hereof be enforced to the fullest extent permitted by law.
In the event that the provisions of this Agreement should ever be deemed or
adjudged by a court of competent jurisdiction to exceed the time or geographical
limitations permitted by applicable law, then such provisions shall nevertheless
be valid and enforceable to the extent necessary for such protection as
determined by such court, and such provisions will be reformed to the maximum
time or geographic limitations as determined by such court.

8.         Work Product. Nu Skin shall have the sole proprietary interest in the
work product produced by Consultant pursuant to the Consulting Services provided
under this Agreement (the “Work Product”), and Consultant expressly assigns to
Nu Skin or its designee all rights, title and interest in and to all copyrights,
patents, trade secrets, improvements, inventions, sketches, models and all
documents related thereto, innovations, business plans, designs and any other
Work Product developed by Consultant in connection with the services provided
under this Agreement.

9.         Indemnification.

        9.1.         Consultant Indemnity. Consultant shall indemnify and hold
Nu Skin and its affiliates, and each of their respective officers, directors,
employees and agents, harmless from any and all liabilities, damages, judgments,
or expenses, including reasonable attorney’s fees, resulting or arising from,
directly or indirectly, any acts or omissions by Consultant

        9.2.         Nu Skin Indemnity. Nu Skin shall indemnify and hold
Consultant harmless for any liabilities, damages, judgments or expenses,
including reasonable attorney’s fees, which arise from any acts or omissions by
employees of Nu Skin that occurred while Consultant was employed by Nu Skin or
that occur during the Consulting Term.

        9.3.         Tax Indemnity. Consultant further agrees to indemnify and
hold each of Nu Skin and its affiliates, and each of their officers, directors,
employees and agents, harmless from any withholding tax, unemployment payments,
fees, penalties, expenses, assessments or other liabilities that Nu Skin or its
affiliates may incur as a result of any determination or claim that Consultant
is an employee of Nu Skin.

10.         Assignment. This Agreement is for the unique personal services of
Consultant and is not assignable or delegable in whole or in part by Consultant
or Nu Skin without the prior written consent of the other party; provided Nu
Skin may assign its rights and obligations hereunder to an Affiliate of Nu Skin
or in connection with the sale of its business, and provided Consultant may
perform his personal services through a business entity established for those
purposes.

11.         Termination of Previous Agreements. Except as set forth below in
this Section 11, Consultant hereby confirms and agrees that all previous
agreements of any nature involving Consultant and the Nu Skin have been
terminated and that neither Nu Skin nor any of its affiliates has any further
obligations under such terminated agreements; it being expressly understood that
Consultant’s post-employment rights set forth in the agreements related to Nu
Skin’s deferred compensation plan, Nu Skin’s 401(k) plan, and Consultant’s stock
option agreements are not affected by this Agreement and are not terminated or
modified by this Agreement, and it being further expressly understood that the
Settlement and Release Agreement entered into simultaneously herewith and the
Key Employee Covenants Agreement (as modified by the Settlement and Release
Agreement) are not considered to be “previous agreements” and are not terminated
or modified by this Agreement.

12.         Waiver and Modification. Any waiver, change, modification,
extension, discharge, or amendment of any provision of this Agreement shall be
effective only if in writing in a document that specifically refers to this
Agreement and the party against whom enforcement of such waiver, change,
modification, extension, discharge, or amendment is sought signs such document.
The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
hereof or any subsequent breach of the same provision.

13.         Severability; Interpretation. If any provision of this Agreement is
found to be unenforceable by a court of competent jurisdiction, the remaining
provisions hereof shall nevertheless remain in full force and effect.
Notwithstanding any rule or maxim of construction to the contrary, any ambiguity
or uncertainty in this Agreement shall not be construed against either of the
parties based upon authorship of any of the provisions hereof.

14.         Notices. Any notice required or permitted hereunder to be given by
either party shall be in writing and shall be delivered personally or sent by
certified or registered mail, postage prepaid, or by private overnight courier,
or by facsimile (with a conforming copy sent by overnight mail) to the address
or fax number set forth below or to such other address as either party may
designate from time to time according to the terms of this Section 15:

If to Consultant:   Gary Sumihiro

_________________

_________________

_________________


If to Nu Skin:   Nu Skin International
Management Group, Inc.
75 West Center Street
Provo, Utah 84601
Attention: D. Matthew Dorny
Fax No.: (801) 345-3099


A notice delivered personally shall be effective upon receipt. A notice sent by
facsimile shall be effective the date delivered provided confirmation of
delivery is obtained and a copy is delivered by overnight mail, 24 hours after
the dispatch thereof. A notice delivered by private overnight courier shall be
effective on the day delivered or if delivered by mail, the third day after the
day of mailing. Either party may change its address for purposes of this Section
14 by providing the other notice as required herein.

15.         Attorneys Fees. In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees and court costs in addition to any other
relief to which such party may be entitled.

16.         Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah
applicable to contracts entered into and to be performed entirely within such
State, and no action involving this Agreement may be brought except in the state
and federal courts in the State of Utah. Each party expressly consents to the
exclusive jurisdiction and venue in the courts of Utah County, State of Utah or
any Federal District Court in Utah County or Salt Lake County.

17.         Entire Agreement. This Consulting Agreement, together with the
Settlement and Release Agreement entered into simultaneously herewith, the
Key-Employee Covenants Agreement as amended by the Settlement and Release
Agreement, and the agreements related to Nu Skin’s deferred compensation plan,
Nu Skin’s 401(k) plan, and Consultant’s stock option agreements (hereinafter the
“Sole Agreements”), constitute the entire and sole agreements between the
parties. No other promises or agreements have been made to Consultant or Nu Skin
other than those contained in the Sole Agreements. Consultant and Nu Skin
acknowledge that they have read this Consulting Agreement carefully, fully
understand the meaning of the terms of this Consulting Agreement, and are
signing this Consulting Agreement knowingly and voluntarily. This Consulting
Agreement may not be modified except by an instrument in writing signed by all
of the parties hereto.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

        IN WITNESS WHEREOF, the parties have executed this Consulting Agreement
effective as of the date first set forth above.

  NU SKIN INTERNATIONAL MANAGEMENT GROUP, INC.,
a Utah corporation

By:  /s/Ritch N. Wood
Its:  Chief Financial Officer



GARY SUMIHIRO

/s/ Gary Sumihiro
Gary Sumihiro


Schedule A

CONSULTING SERVICES

Consultant shall provide government and media relations services for the COmpany
by meeting regularly with his contacts in the government and media and promoting
the goodwill of Nu Skin among such contacts.

Consultant shall provide weekly written reports to Brett Nelson detailing the
contact Consultant has had with media and government contacts, including any
information obtained during those meetings.

Upon the request of Mr. Nelson, Consultant shall meet with Brett Nelson and/or
such other individuals as may be designated by Mr. Nelson to discuss distributor
compliance and industry issues and to provide input on such matters as may be
requested by Brett Nelson.

Consultant shall make himself available to Nu Skin Japan upon the request of Mr.
Nelson to answer any questions concerning the business of Nu Skin and his tenure
as President of Nu Skin Japan, to assist in any response to governmental
investigations and inquiries, pending or threatened litigation, complaints, or
other matters and/or provide input and guidance on any of the foregoing.